        Case 1:20-cv-12090-DPW Document 101 Filed 04/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 ALLIANCE FOR AUTOMOTIVE INNOVATION,

                                         Plaintiff,

         v.
                                                          Civil Action No. 1:20-cv-12090
 MAURA HEALEY, ATTORNEY GENERAL OF
 THE COMMONWEALTH OF
 MASSACHUSETTS, in her official capacity,

                                         Defendant.


                      ATTORNEY GENERAL’S EMERGENCY MOTION
                       TO COMPEL PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rule of Civil Procedure 37(a)(1), Attorney General Maura Healey,

respectfully requests the following:

              1. An order compelling the production to the Attorney General of all responsive
                 documents that the plaintiff has proposed to make available only in Michigan
                 and/or only on an “eyes only” basis;

              2. An order compelling the production of documents that are claimed to be beyond
                 the possession, custody, and control of Toyota and Mercedes-Benz;

              3. An order compelling the production of responsive reports of security reviews that
                 apparently have not been produced; and

              4. An order extending the Attorney General’s deadline to serve expert disclosures to
                 a date seven days after the plaintiff completes its production of these critical
                 technical documents.

As grounds, the Attorney General incorporates the accompanying Memorandum of Law (ECF

#102), Affidavit of Craig Smith with exhibit (ECF #103), Affidavit of Assistant Attorney
              Case 1:20-cv-12090-DPW Document 101 Filed 04/07/21 Page 2 of 2




General Eric Haskell with exhibits (ECF #104), and Motion to Accept Filing Under Seal (ECF

#105).*

                                                     Respectfully submitted,

                                                     ATTORNEY GENERAL
                                                     MAURA HEALEY

                                                     By her attorneys,

          April 7, 2021                              /s/ Eric A. Haskell
                                                     Robert E. Toone, BBO No. 663249
                                                     Eric A. Haskell, BBO No. 665533
                                                     Phoebe Fischer-Groban, BBO No. 687068
                                                       Assistant Attorneys General
                                                     Christine Fimognari, BBO No. 703410
                                                       Special Assistant Attorney General
                                                     Office of the Attorney General
                                                     One Ashburton Place
                                                     Boston, Mass. 02108
                                                     (617) 963-2589
                                                     eric.haskell@mass.gov


                                            CERTIFICATES

        I certify that a true copy of this document will be sent electronically by the ECF system
to attorneys of record identified on the Notice of Electronic Filing.

       I further certify, pursuant to Fed. R. Civ. P. 37(a)(1) and LR 7.1(a)(2), that I have
conferred with plaintiffs’ counsel and attempted in good faith to resolve or narrow the issues
presented by this motion without court action.

                                                            /s/ Eric A. Haskell
                                                            ________________________
          April 7, 2021                                         Eric A. Haskell




          *
         In accordance with the Confidentiality Protective Order entered in this case, the
accompanying Memorandum of Law and Affidavit of Assistant Attorney General Eric Haskell
have been electronically filed in redacted form. Unredacted paper copies will be submitted to the
clerk’s office tomorrow morning, April 8, when the lobby opens.




                                                    2
